Citation Nr: 1451807	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  04-22 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to increased disability rating for right-side radiculopathy, initially rated as 10 percent disabling from September 23, 2002, and rated as 20 percent disabling from July 26, 2004.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that in relevant part denied entitlement to a TDIU.  Also on appeal is a December 2004 RO rating decision that granted separate compensable service connection for right-sided radiculopathy as secondary to the service-connected degenerative disc disease of the lumbar spine and assigned an initial 10 percent disability rating effective from September 23, 2002.

The Board issued a decision in May 2013 that denied the benefits cited on the title page.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2014 the Court issued an Order that granted a Joint Motion of the Parties to vacate the Board's decision and to return the case to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary in this case.  

Review of the record reflects that the Veteran was involved in the VA vocational and rehabilitation program.  These records are not currently associated with the claims file and should be obtained on remand.  

Additionally, as the last examination of the Veteran's right sided radiculopathy    was in April 2010, and a VA treatment record in March 2011 notes the Veteran reporting his paresthesias had worsened, a new examination is warranted. 

Concerning the claim for a TDIU, remand is also required.

The Veteran is service-connected for the following disabilities: degenerative disc disease (DDD) of the lumbar spine, rated as 40 percent disabling; right-sided radiculopathy, rated as 20 percent disabling; superficial scars, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, hearing loss in the left ear, rated as noncompensable.

In April 2010 the Veteran had a VA examination of the spine.  In relevant part, the examiner stated the Veteran would probably not be able to accept a sedentary occupation due to his medication regimen.  Notably, the examiner did not distinguish between medications for service-connected versus nonservice- connected disorders, and also did not provide a rationale for his opinion.

In August 2010 the AOJ referred the case to the Director of Compensation and Pension Services (Director) for a review to determine whether a TDIU could be granted on an extraschedular basis under 38 C.F.R. § 4.16(b).  In response, the Director issued an Administrative Review in October 2010 that found the Veteran was not shown to be unemployable solely due to his service-connected disabilities.  The Director considered the April 2010 VA examination but stated the examiner had cited a medication that was not used to treat a service-connected disability, and that the Veteran's medication regimen for his  nonservice-connected conditions likely interfered with his daily functioning but could not be considered for VA purposes.

The Board issued a decision in May 2013 that denied entitlement to TDIU, relying in part on the Director's determination.  The Board found that two of the medications cited by the VA examiner (propoxyphene and flexeril) were not shown to cause side effects that would impair gainful employment, and also found that given the number and nature of the Veteran's various nonservice-connected disabilities the medications could not be presumed to be solely given to treat the Veteran's service-connected DDD.  The Board's decision was subsequently vacated by a Court Order granting a Joint Motion of the Parties.  In relevant part, the Joint Motion asserted that the Board had erred in citing the effect of nonservice-connected medications on employability, rather than determining the effect of service-connected medications.  Such matter requires an additional medical opinion.

The Board acknowledges that a private employability evaluation was submitted     in May 2014 by the Veteran's representative, wherein the Certified Rehabilitation Counselor opined that the Veteran has been unemployable due to service connected disabilities since 2004.  However, despite stating that nonservice-connected conditions would not be considered, the Counselor did consider, among other things, mental functioning and upper extremity impairment, which are not service-connected disabilities.  Moreover, such opinion was noted as being also based on the Veteran's self-report, which has been noted during the course of the claim to reflect some symptom magnification (September 2001), issues of secondary gain (May 2006) and a history of malingering (2012).  As such, further development is appropriate on the TDIU issue.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Review of VA treatment records reveal the Veteran was receiving fee-basis physical therapy and documents relevant to that therapy were scanned into Vista Imaging.  As the Board does not have access to Vista Imaging, those physical therapy documents should be obtained and placed in viewable form in the claims file or electronic file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain relevant VA treatment records dating since December 2013.  In addition, obtain physical therapy documents from Vista Imaging referenced in 2013 VA treatment records from Fayetteville VA Medical Center and place them in viewable form in the claims file or electronic claims file.  If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such

2.  Associate the Veteran's VA Vocational Rehabilitation file with the claims file.  If no records are available, the claims file should be annotated to reflect such and the Veteran notified of such.

3.  Schedule the Veteran for a VA peripheral nerve examination to address the current nature and severity of the right lower extremity radiculopathy.  The claim file should be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

4.  Return the claims file to the April 2010 VA examiner to obtain a clarification of his opinion that "if [the Veteran] was able to find a job that allowed him to sit and stand as he needed to, he would probably not be able to accept that type of position due to the medication regimen that he is on."

The examiner is asked to review the Veteran's medication history since September 2002 and to identify those medications that have been prescribed to treat the Veteran's service-connected disabilities.  The examiner should then provide an addendum opinion as to whether the Veteran is unable to obtain or maintain gainful employment due solely to the effects of such medications, without regard to the effects of medications taken for nonservice connected disabilities.  If so, the examiner should also identify when such impairment began.  The examiner should explain the basis for the conclusion reached.  

If the examiner who performed the examination in April 2010 is no longer available, the review may be performed by a VA physician.

5.  Thereafter, the AOJ should conduct any additional development deemed necessary, and then readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and be given a reasonable opportunity to respond.  Thereafter, the issue should be returned to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

